Title: From George Washington to Major General Charles Lee, 3 December 1776
From: Washington, George
To: Lee, Charles



Dr Sir
Trenton Decr 3d 1776

I was just now favoured with your Letter of the 30th Ulto. Having wrote you fully both Yesterday and to day of my situation, It is unnecessary for me to add much at this time. You will readily agree that I have sufficient cause for my anxiety, and to wish for your arrival as early as possible. In respect to instructions or your Route, you must be governed by circumstances, this has been the language of All my Letters since I had occasion to call for your aid. the sooner you can join me with your Division, the sooner the service [will] be benifitted. As to bringing any of the Troops under Genl Heath, I cannot consent to it; The posts they are at & the passes through the Highlands being of the utmost importance, they must be guarded by good men. I would have you to give me frequent advices of your approach. Upon proper information in this instance much may depend. I am Dr Sir with great esteem Yr most Obedt Servant

Go: Washington

